07/27/2021


                                          DA 20-0025
                                                                                           Case Number: DA 20-0025

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2021 MT 188N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

MARTIN ANDREW REINBOLT,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Fourth Judicial District,
                       In and For the County of Missoula, Cause No. DC 18-527
                       Honorable Shane A. Vannatta, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Moses Okeyo, Assistant Appellate
                       Defender, Helena, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Brad Fjeldheim, Assistant
                       Attorney General, Helena, Montana

                       Kirsten Pabst, Missoula County Attorney, D. James McCubbin, Deputy
                       County Attorney, Missoula, Montana



                                                   Submitted on Briefs: June 23, 2021

                                                              Decided: July 27, 2021


Filed:

                                     r--6ta•--df
                       __________________________________________
                                         Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1    Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2    Defendant and Appellant Martin Andrew Reinbolt (Reinbolt) appeals his jury

conviction to the felony offense of Criminal Possession of Dangerous Drugs (CPDD) and

the October 21, 2019 Order Denying Defendant’s Motion for New Trial issued by the

Fourth Judicial District Court, Missoula County, Montana. We affirm.

¶3    Reinbolt was stopped for a routine traffic stop just before midnight on August 16,

2018. Sergeant Robert Campbell (Officer Campbell) responded to assist Officer Ken

Smith, the arresting officer. When Officer Campbell arrived on scene, Reinbolt had

already been removed from his vehicle and was seated outside it on the curb. It was

determined Reinbolt had outstanding warrants and he was arrested on them. After Reinbolt

was arrested and hand-cuffed, Officer Campbell followed behind Officer Smith as he

walked Reinbolt to his patrol car.     Officer Campbell testified he observed Reinbolt

“maneuvering his hands in such a way behind his back that it drew attention to me right

away.” He observed Reinbolt “maneuvering or manipulating something in his fingers” and

“observed an object drop from the area of his hands down to the ground.” Officer Campbell

ultimately retrieved the item—a cellophane wrapper with two paper “bindles,” which

tested positive for methamphetamine. On August 31, 2018, the State charged Reinbolt

                                            2
with felony CPDD in relation to possessing the cellophane wrapper containing

methamphetamine and misdemeanor criminal possession of drug paraphernalia. The

misdemeanor charge was dismissed prior to trial.

¶4     At trial, Officer Campbell testified to his observations and two videos of the arrest

were admitted and shown to the jury. On cross-examination, Officer Campbell admitted

he wrote a report and that the report was relied upon by the prosecution and the defense in

preparing for trial. Officer Campbell also admitted that he was trained at the Montana Law

Enforcement Academy that if it was not in his report, it did not happen but explained that

this standard has changed somewhat with technology in that now there is increased reliance

on video and bodycam recordings as well. Reinbolt’s counsel had the following exchange

with Officer Campbell regarding Officer Campbell’s written report:

       [DEFENSE COUNSEL:] And, in your report, uh, you wrote down that you
       observed Martin discard something from -- “I observed him discard
       something from either his hands or from his waistband near where his hands
       were cuffed behind his back.” Is that right?

       [OFFICER CAMPBELL:] Correct.

                                         .   .   .

       [DEFENSE COUNSEL:] Okay. So, but in your report, you made no mention
       of him maneuvering his hands in that nature. Do you recall?

       [OFFICER CAMBELL:] So, the report doesn’t mention the -- if I recall in
       my report, it mentioned that I saw something or observed it from the area of
       his hands and his waistband. I don’t know if it was from his hands or from
       his waistband, but.

During closing Reinbolt’s counsel attempted to argue how Officer Campbell’s testimony

deviated from his written report. The prosecution objected on the basis that Reinbolt was


                                             3
arguing facts not in evidence in that Officer Campbell’s written report was not introduced

into evidence so that the jury could not compare Officer Campbell’s testimony with the

report to determine their consistency.1 The court sustained the objection.

¶5     On July 22, 2019, a jury convicted Reinbolt of felony CPDD. Thereafter, on

August 19, 2019, Reinbolt filed a motion requesting the court vacate the jury verdict and

order a new trial. In this motion, Reinbolt asserted the District Court prevented a fair trial

by barring him from addressing witness testimony during closing argument. The District

Court denied the motion for new trial.

¶6     On appeal, Reinbolt asserts the District Court violated his right to a fair trial by

precluding him from presenting a complete defense by erroneously preventing him from

arguing to the jury at closing about Officer Campbell’s prior inconsistent statements made

in his written report and then, again, by denying his motion for a new trial.

¶7     We exercise plenary review of the issue of whether a defendant received a fair trial.

State v. Geren, 2012 MT 307, ¶ 28, 367 Mont. 437, 291 P. 3d 1144. After a guilty verdict,


1

       [DEFENSE COUNSEL:] Uh, early in my questioning I asked if he had relied on
       his report to testify today, and he said he did, because these things, you know,
       happen a lot. (Shakes head negatively) And he deviated from that report on
       essentially his most significant point when he said that Martin was --

       [PROSECUTOR:] Your Honor, I object. There is no report in evidence. There is
       no -- we have no evidence that he deviated from his report. And, in fact, I would
       submit that he did not.

       THE COURT: Your objection is sustained.

       [DEFENSE COUNSEL:] Judge, did I not ask him about his report?

       THE COURT: Mr. Wilson, you need to move on.
                                              4
“the court may grant the defendant a new trial if required in the interest of justice.”

Section 46-16-702(1), MCA. We review denial of a motion for new trial for an abuse of

discretion. Geren, ¶ 23.

¶8     We agree with Reinbolt that a criminal defendant has “the right to put before a jury

evidence that might influence the determination of guilt.” Pennsylvania v. Ritchie,

480 U.S. 39, 56, 107 S. Ct. 989, 1000 (1987). But this does not permit a defendant to argue

facts not in evidence to a jury.

¶9     From our review of the record, Reinbolt misconstrues the court’s ruling during his

closing argument and makes much ado about nothing. For Reinbolt to be able to argue to

the jury at closing that Officer Campbell made statements in his written report that were

inconsistent with his trial testimony Reinbolt would have had to either have (1) entered

Officer Campbell’s written report into evidence, or (2) elicited testimony at trial from

Officer Campbell showing the inconsistencies between his report and his testimony. He

did neither. Reinbolt argues that although Officer Campbell’s report was never admitted

into evidence, Reinbolt believes Officer Campbell implicitly acknowledged2 his

observation of Reinbolt manipulating something in his hands was not in his report. The

record simply does not support this argument. We agree with the District Court—Officer

Campbell did not specifically acknowledge that any specific item or information was or

was not in his report. Officer Campbell agreed on cross-examination that in his report he


2
  In his reply brief supporting his motion for new trial, Reinbolt states: “Campbell doesn’t
explicitly acknowledge that his observation of Reinbolt manipulating something in his hands was
not in his report, but he implicitly does.”


                                              5
specifically noted that he observed Reinbolt discard something from either his hands or

from his waistband near where his hands were cuffed behind his back. While he did not

specifically testify to his report containing language about Reinbolt “manipulating” or

“maneuvering” something in his hands, his response cannot reasonably be characterized as

an admission that his report was lacking in some manner. Additionally, Officer Campbell

explained that the videos, which were played and discussed during his testimony,3 in

essence, supplemented his report. On cross-examination, Reinbolt had full opportunity to

impeach Officer Campbell by going through Officer Campbell’s written report to elicit

each and every statement in the report Reinbolt thought to be inconsistent with Officer

Campbell’s trial testimony.        If indeed there were inconsistencies between Officer

Campbell’s written report and his testimony, they were not brought out at trial.4 Merely

mentioning Officer Campbell’s report during his testimony did not place the report into

evidence and did not make the contents thereof available to argue to the jury in closing.

Reinbolt’s right to present a complete defense does not include the ability to argue about

the contents of a report not entered into evidence. See State v. Criswell, 2013 MT 177,

¶ 49, 370 Mont. 511, 305 P.3d 760; State v. Insua, 2004 MT 14, ¶ 30, 319 Mont. 254, 84

P.3d 11.




3
  Video Exhibits 1-A and 1-B show Reinbolt being walked to Officer Smith’s patrol car after his
arrest and Officer Campbell pointing out the dropped item to Officer Smith and Reinbolt.
4
 Reinbolt’s questioning of Officer Campbell about his written report was limited to the one excerpt
already discussed.
                                                6
¶10    Additionally, the District Court did not, as asserted by Reinbolt, preclude him from

commenting on Officer Campbell’s testimony altogether but rather only precluded arguing

how Officer Campbell’s testimony was inconsistent with his written report, which was not

in evidence and not available for the jury to review. Reinbolt was free to argue or highlight

for the jury any inconsistencies in Officer Campbell’s testimony itself or inconsistencies

between his testimony and the other evidence admitted, as well as argue its lack of

credibility or completeness based on the evidence admitted.

¶11    The District Court did not err in precluding Reinbolt from arguing that Officer

Campbell’s testimony was inconsistent with his written report, when the report was not in

evidence and such inconsistencies were not elicited during Officer Campbell’s testimony.

As the court did not err in this regard, Reinbolt was not deprived a fair trial and the interests

of justice did not require a new trial.

¶12    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶13    Affirmed.


                                                    /S/ INGRID GUSTAFSON

We concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ JAMES JEREMIAH SHEA
/S/ DIRK M. SANDEFUR

                                               7